290 S.W.3d 842 (2009)
Lavelle E. JAMES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69677.
Missouri Court of Appeals, Western District.
September 1, 2009.
Frederick J. Ernst, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and John W. Grantham, Esq., Jefferson City, MO, for respondent.
Before Division One: ALOK AHUJA, Presiding Judge, JAMES M. SMART and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Lavelle James appeals from the denial of his Rule 24.035 motion, after an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief. Rule 84.16(b).